UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1784


SHUAYB GBOLAHAN MUSTAPHA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 6, 2012               Decided:   November 14, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.      Stuart Delery, Acting Assistant
Attorney General, Ernesto H. Molina, Jr., Assistant Director,
Anthony P. Nicastro, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shuayb     Gbolahan          Mustapha,          a    native        and    citizen     of

Nigeria,     petitions        for    review          of    an     order     of    the     Board    of

Immigration Appeals denying his motion to reconsider.                                      Because

Mustapha      fails     to     raise           any     arguments           that       meaningfully

challenge the propriety of the Board’s denial of his motion in

the argument section of his brief, we find that he has failed to

preserve any issues for review.                      See Fed. R. App. P. 28(a)(9)(A)

(“[T]he      argument     .     .    .     must        contain         .    .     .    appellant’s

contentions     and     the    reasons         for        them,    with     citations       to    the

authorities     and     parts       of     the       record       on   which      the    appellant

relies.”); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999) (“Failure to comply with the specific dictates

of   [Rule    28]     with     respect          to     a    particular           claim    triggers

abandonment of that claim on appeal.”).                                Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: Mustapha (B.I.A. May 25, 2012).                                  We dispense with

oral   argument       because        the       facts       and     legal        contentions       are

adequately     presented        in       the     materials         before        the     court    and

argument would not aid the decisional process.

                                                                                 PETITION DENIED




                                                 2